

117 HR 2487 IH: No Taxpayer Funding for Vaccine Passports Act of 2021
U.S. House of Representatives
2021-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2487IN THE HOUSE OF REPRESENTATIVESApril 13, 2021Mr. Rosendale (for himself, Mr. Crawford, Mr. Roy, Ms. Herrell, Mrs. Miller of Illinois, Mr. Duncan, Mr. Good of Virginia, Mr. Gooden of Texas, Mr. Perry, Mrs. Hinson, Mr. Moore of Alabama, Mr. Budd, Mr. Gosar, Mr. Cawthorn, Mr. Steube, Mrs. Greene of Georgia, Mr. Posey, Mr. Hice of Georgia, Mr. Tiffany, Ms. Mace, Mr. Jackson, Mr. LaMalfa, Mr. Clyde, Mrs. Boebert, Mr. Webster of Florida, Mr. McClintock, and Mr. Fallon) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the use of Federal funds to implement any COVID–19 vaccine passport system, and for other purposes.1.Short titleThis Act may be cited as the No Taxpayer Funding for Vaccine Passports Act of 2021.2.Prohibiting the use of Federal funds to implement any COVID–19 vaccine passport system(a)In generalNotwithstanding any other provision of law, no funds appropriated under any Act may be used for purposes of implementing, enforcing, or assisting in the establishment of a COVID–19 vaccine passport system (as defined in subsection (c)).(b)State and local use of COVID–19 vaccine passport systemsNotwithstanding any other provision of law, in the case of a State or a unit of local government that implements, enforces, or assists in the establishment of a COVID–19 vaccine passport system, no funds appropriated under the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 116–123), the Families First Coronavirus Response Act (Public Law 116–127), the CARES Act (Public Law 116–136), the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139), division M or N of the Consolidated Appropriations Act, 2021 (Public Law 116–260), or the American Rescue Plan Act of 2021 (Public Law 117–2) may be made available to such State or unit of local government.(c)DefinitionsIn this Act:(1)COVID–19 vaccine passport systemThe term COVID–19 vaccine passport system means a system that requires proof (whether physical, electronic, or by any other means) of the vaccination status of an individual with respect to COVID–19 as a condition of performing any action.(2)StateThe term State means each of the several States, the District of Columbia, and each territory of the United States. 